DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Applicant’s amendment filed 8/19/21 is acknowledged. Claims 1-8 are pending.
Response to Amendment
The amendment filed 8/19/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The new figure 2 and  the new added material “ as shown in Fig 2, the broken bridges 30 are arranged between an outer wall 10 and inner wall 20 of the vehicle” are not supported by the original disclosure. The original disclosure does not disclose that the broken bridge is arranged between an outer wall and the inner wall. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the claimed subject matter of “some broken bridge are arranged in the vehicle” is not supported by the original disclosure.  The original disclosure discloses that the some broken bridge structural on the body and the doors, but not in the vehicle. 
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 1, the claimed subject matter of “wherein the airtight casing that is added in the body of the vehicle is formed by bonding a waterproof and airtight film to inside and outside of the glass” was not described in the specification in such a way as to enable one skilled in the art to which it is most nearly connected, to make and/or use the invention.  It appears in the claim that the airtight casing and the glass are the two different structures.  The glass is claimed as to be an insulated vacuum laminated glass.  If a permeated film (as described in the specification) is bonded to inside and outside of the glass, there is no connection of  .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the claimed subject matter of “adding…an airtight casing into the body of the vehicle…wherein the airtight casing that is added in the body of the vehicle is formed by bonding waterproof and airtight film to inside and outside of the glass” renders the scope of the claim indefinite since it is not clear whether applicant is claiming the bonding of the film to the inside and outside of the glass is to make the glass an airtight casing or airtight casing, which comprises of a film, is an additional structure to the glass.  Furthermore, it is not clear how a film can be bonded inside of the glass. 
Regarding claim 3, the claimed subject matter of “the airtight casing has a high airtightness by bonding a water-proof, airtight film” renders the scope of the claim indefinite since it does not further limit the scope of the claim.  It appear that the step of bonding a water-proof, airtight film is already cited in claim 1. Furthermore, it is not clear whether “the airtight film” is a permeable film or an impermeable film.  Applicant discloses in the original disclosure that the film is permeable film.  Therefore, it is not clear how a permeable film is considered to be “the airtight film”, while that film is a permeable one (permeable is defined as to allow gas or liquid to go through according to Merriam Webster).  At last, it is not clear whether there is any other structure that the water-proof, airtight film is bonded to in order to make an airtight casing or the film is bonded to itself to make an airtight casing. 
  Regarding claim 4,  the claimed subject matter of “some broken bridge are arranged in the vehicle” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the broken bridges are disclosed in the vehicle like a passenger sitting in the vehicle. 
NOTE: the lack of art rejections against claims 1-8 was due to the scope of the claims cannot be ascertained due to the 112(a) and (b) rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THO V DUONG/           Examiner, Art Unit 3763